Citation Nr: 1521891	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Service connection for a sleep disorder with fatigue, also claimed as chronic fatigue.

2.  Entitlement to an initial rating higher than 10 percent for hepatitis A, B, and C.

3.  Entitlement to an initial compensable rating for status post-healed coronary artery bypass graft.

4.  Entitlement to an initial compensable rating for left ear hearing loss.

5.  Entitlement to an initial compensable for onychomycosis of the bilateral great toenails.

6.  Entitlement to an initial evaluation higher than 10 percent for right eye ptosis with incomplete closure and exposure keratoconjunctivitis.



REPRESENTATION

Appellant represented by:	Joseph Ledbetter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2012 and December 2012 by a Regional Office (RO)  of a Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

Based on the Veteran's hearing testimony and statements in support of the claim, the issues of entitlement to service connection for chronic fatigue syndrome and sleep disturbance have been recharacterized as the single issue of entitlement to service connection for a sleep disorder with fatigue.  Indeed, in his notice of disagreement, the Veteran characterized the issues as "chronic fatigue syndrome/sleep disturbance."

The claims for initial increased ratings for hepatitis, status post-healed coronary artery bypass graft, left ear hearing loss, onychomycosis and right eye ptosis with incomplete closure and exposure keratoconjunctivitis issue, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's sleep disorder with fatigue arose in service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder with fatigue have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, as noted in the introduction of this decision, although the RO adjudicated the issues of service connection for a sleep disorder and chronic fatigue syndrome, the issue has been recharacterized as the single issue of entitlement to service connection for a sleep disorder with fatigue.  In this regard, the Board notes that     in statements and at hearing the Veteran claimed fatigue as related to problems sleeping.  He further denied having been diagnosed with chronic fatigue syndrome and there is no evidence of such diagnosis.  Thus, there is no evidence that the Veteran meets the diagnostic criteria for chronic fatigue syndrome to warrant service connection as separate from the claimed sleep disorder, and in fact, as   further discussed below, the competent medical evidence associates the Veteran's complaints of fatigue with his sleep problems.

The service treatment records since 2008 document multiple complaints of fatigue and problems sleeping, along with a diagnosis of insomnia for which he was prescribed medication.  On VA examination prior to separation from service in April 2011 the Veteran reported problems with fatigue and problems sleeping since 2008.  The examiner noted that a December 2010 sleep study revealed sleep stage disturbance, hypersomnia, snoring, insufficient sleep, with sleep efficiency of 75.4 out of 90 percent or more.  The Veteran was diagnosed with sleep stage disturbance, hypersomnia, and insufficient sleep evident by sleep study and poor sleep hygiene. The examiner opined that the Veteran's complaints of chronic fatigue were associated with the diagnosed sleep disorders.  Additionally, at the June 2014 personal hearing, the Veteran credibly and competently testified that his sleep     and fatigue problems had been ongoing and interrelated since service and continued after discharge from service.  

As such, the evidence shows that the currently diagnosed sleep disorder with fatigue was initially manifest in service and has been recurrent since discharge from service.  The evidence is uncontroverted by any other of evidence in the record.  Given this, the Board can conclude that the requirements for service connection have been met.  Accordingly, the claim is granted. 


ORDER

Service connection for a sleep disorder with fatigue is granted.


REMAND

Pertaining to claims for increased initial ratings for hepatitis, status post-healed coronary artery bypass graft, left ear hearing loss, onychomycosis and right eye ptosis with incomplete closure and exposure keratoconjunctivitis, the Board notes that the Veteran was last afforded VA examinations to evaluate the service-connected disabilities over three years ago and additional VA examinations     would aid in addressing the issues raised by the instant appeal.  

Moreover, the Veteran's June 2014 Board hearing testimony alleges worsening of symptomatology.  In this regard, the Veteran testified that he was experiencing gastrointestinal problems possibly associated with the service-connected hepatitis.  The Veteran also related worsening of hearing acuity in the left ear.  The Veteran described spreading of the service-connected nail fungus to all of his toe nails.  

At the June 2014 hearing the Veteran reported that he received all of his medical treatment from University of Kansas Medical Center.  While the service treatment records include some medical reports from said facility, it appears there are outstanding treatment records that may be relevant to the claims on appeal.  On remand, relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical providers from whom he has received treatment for the claimed disabilities on appeal, to specifically include University  of Kansas Medical Center, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are  not duplicates of those contained in the claim file.  If the requested records cannot be obtained, the Veteran should be notified of such.  

2.  Thereafter, schedule the Veteran for a VA skin examination to determine the current level of severity of the service-connected onychomycosis.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary studies or tests are to be accomplished and all clinical findings should be reported in detail.  The examiner should specifically identify all manifestations of the onychomycosis.

3.  Schedule the Veteran for a VA hepatitis examination to determine the current level of severity of his hepatitis A, B, and C.  The claims folder should be made available     to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should identify       all symptoms and manifestations associated with the Veteran's hepatitis A, B, and C.  

4.  Schedule the Veteran for a VA eye examination to determine the current severity of his service-connected right eye ptosis with incomplete closure and exposure keratoconjunctivitis.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed, and all symptomatology identified that is associated with his service-connected right eye disability, including visual impairment, disfigurement and scarring.

5.  Schedule the Veteran for a VA heart examination to determine the current severity of his service-connected status post-healed coronary artery bypass graft.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary studies or tests are to be accomplished and all clinical findings should be reported in detail.  The examiner should set forth all examination findings.  

The examiner is also asked to address the Veteran's reported sternum pain and surgical scar as a residual of  his surgery.

6.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


